UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7505


CHARLES E. PARKER, JR.,

                      Plaintiff – Appellant,

          v.

VIRGINIA BEACH PUBLIC DEFENDERS OFFICE,

                      Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:11-cv-00466-RAJ-TEM)


Submitted:   February 9, 2012             Decided:   February 14, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles E. Parker, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Charles E. Parker, Jr., appeals the district court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28

U.S.C. § 1915A(b) (2006).     We have reviewed the record and find

no reversible error.      Accordingly, we affirm for the reasons

stated by the district court.       Parker v. Virginia Pub. Defender,

No.   2:11-cv-00466-RAJ-TEM   (E.D.     Va.    Sept.   20,     2011).     We

dispense   with   oral   argument    because    the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                    2